Citation Nr: 1202540	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a prostate disorder.

3.  Entitlement to compensation for residuals of a tendon injury (claimed under 38 U.S.C.A. § 1151 as related to March 2007 VA left foot surgery).

4.  Entitlement to a increases in the ratings for left foot hallux valgus (currently 10 percent prior to March 23, 2007 and 10 percent from that date).

5.  Entitlement to a compensable rating for a right knee Osgood Schlatter's disease.  

6.  Entitlement to compensable rating for right ankle strain.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who retired from active duty in November 1986 after 20 years of service beginning in February 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2006, September 2008 and February 2009 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  In February 2011, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  The Veteran has submitted additional evidence with a waiver of RO initial review.  

Regarding the rating for left foot hallux valgus, the September 2006 rating decision denied a compensable rating for such disability.  The September 2008 rating decision increased the rating to 10 percent effective March 23, 2007 (resulting in a "staged" rating.  The issue is characterized to reflect that staged ratings have been assigned, and that both "stages" remain on appeal. 

Regarding the matter of compensation for a tendon disability claimed as due to March 2007 surgery, in September 2011 the Board secured a Veterans Health Administration (VHA) medical expert advisory opinion (regarding benefits under 38 U.S.C.A. § 1151).  The Veteran was provided a copy of the opinion and opportunity to respond.  Further regarding that matter, the Board observes that the surgery in question was for a service-connected disability (left hallux valgus), and that VA (and the Board) are obligated to consider every theory of entitlement raised in such a claim.  An alternate method of establishing entitlement to the benefits sought in this matter is by establishing secondary service connection.  The issue has been characterized to reflect that the Board will do so.

Regarding a prostate disorder, although the RO implicitly reopened the Veteran's claim by deciding the issue on the merits in the March 2010 statement of the case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

The matters of service connection for a psychiatric disability (on de novo review), and entitlement to increased ratings for left hallux valgus, a right knee disability and a right ankle disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 1987 rating decision denied the Veteran service connection for adjustment disorder with mixed features based essentially on a finding that his nervous problems in service had resolved, and that his current psychiatric disability was not shown to be related to service.  

2.  Evidence received since the June 1987 rating decision includes a new diagnosis of a psychiatric disability and a medical opinion that tends to relate the disability to the Veteran's service; pertains to facts necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.  

3.  A June 1987 rating decision denied the Veteran service connection for any prostate disorder based essentially on findings that such disability was not shown, and that his prostate problems in service had resolved without residuals.  

4.  Evidence received since the June 1987 rating decision shows a diagnosis of benign prostatic hypertrophy (BPH), relates to an unestablished fact necessary to substantiate the claim for service connection for a prostate disability, and raises a reasonable possibility of substantiating the claim.  

5.  The preponderance of the evidence is against the finding of a nexus between the Veteran's BPH and his service/prostate complaints therein; his prostatitis in service resolved without residuals.

6.  Factual evidence of record shows that during the pendency of his claim (for benefits under 38 U.S.C.A. § 1151) the Veteran has had left extensor hallucis longus tendon disability and that March 2007 VA surgery for his hallux valgus disability was a causative factor for such disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

2.  New and material evidence has been received, and the claim of service connection for a prostate disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  On de novo review service connection for a prostate disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Secondary service connection for left extensor hallucis longus tendon disability is warranted.  38 U.S.C.A. §   5107 (West 2002); 38 C.F.R. §  3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  May 2006, July 2006, January 2009, and June 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the U.S. Court of Appeals for Veterans Claims (Court)outlined the specific notice necessary in claims to reopen.  Inasmuch as this decision grants both claims to reopen, there is no reason to belabor the adequacy of such notice in this case.   

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), and postservice VA and private treatment records are associated with the claims file.  He was afforded VA examinations in May 2006 and May 2008.  In September 2011 the Board obtained a VHA medical expert opinion in the matter of entitlement to benefits under 38 U.S.C.A. § 1151.  The Veteran has not identified any pertinent evidence that remains outstanding; VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be reopened.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

Psychiatric Disability

A June 1987 rating decision denied the Veteran service connection for adjustment disorder with mixed features based essentially on findings that his nervous problems in service had resolved, and that any current chronic psychiatric disability was unrelated to service.  He did not appeal that decision and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the June 1987 rating decision included: the Veteran's STRs, which show, in a June 1980 health clinic report, that the Veteran was seen several times for situational stress reaction.  His July 1985 Report of Medical Examination shows that he had mental health service care for three months without medication.  He reported in the June 1985, and August 1986 (retirement) Reports of Medical History that he had frequent trouble sleeping, depression or excessive worry, and nervous trouble.  

On March 1987 VA psychiatric examination the diagnosis was adjustment disorder with mixed emotional features.  The examiner commented that the Veteran seemed relatively free of major symptoms of psychiatric problems.  

Pertinent evidence received since the June 1987 rating decision includes: VA mental health treatment records dated beginning in August 2002 until June 2008, which show diagnoses of dysthymia, and major depressive disorder.  A May 2011 letter from Dr. RWH, a VA physician, who opined that the Veteran's 1980 diagnosis of situational stress reaction was, in fact, the beginning of the recurrent major depression that he has been "struggling with for the last thirty years."  He noted that the Veteran became depressed in the military and first sought treatment for depression in the military.  He stated that the stressors of the Veteran's military duty materially contributed to the onset and continuation of his depression.  

The evidence received since the prior denial of the claim in June 1987 is new and material; it was not previously of record, and includes a new diagnosis of a psychiatric disability, linked by medical opinion evidence to the Veteran's military service.  Such evidence pertains to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim; therefore, it is material.  As new and material evidence has been received, the claim may be reopened.  The reopened claim is further addressed in the Remand below.

Prostate Disorder

The June 1987 rating decision also denied the Veteran service connection for a prostate disorder, based essentially on findings that such disorder was not shown, and that his prostate problems in service had apparently resolved without residuals.  He did not appeal that decision and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the June 1987 rating decision included: STRs, which show treatment in service for prostatitis and epididymitis.  His August 1986 service separation examination was silent for any prostate complaints or abnormalities.  On March 1987 VA examination, genitourinary system evaluation found the prostate gland to be normal in size and consistency, with no apparent tenderness.  The diagnosis was prostatitis by history.

Pertinent evidence received since the June 1987 rating decision includes: an August and September 1996 VA hospitalization report, which shows an impression of BPH; an August 2002 VA outpatient report, which shows an assessment of BPH, stable on terazosin, and a March 2010 VA examination report, which shows a diagnosis of BPH.  In addition, the Veteran testified at the Travel Board hearing that his prostate was swollen and infected in service, and that the problem has persisted to the present.  He stated that BPH, for which he takes medication, was diagnosed in 2003.

The evidence received since the June 1987 rating decision is new because it was not previously of record.  It is material because it shows that the Veteran has a diagnosis of BPH (a prostate disorder).  As the claim was previously denied based essentially on a finding that the Veteran did not have, a prostate disability, it relates directly to an unestablished fact necessary to substantiate the claim of service connection for a prostate disorder, and raises a reasonable possibility that the claim may be substantiated.  Accordingly, the additional evidence received is both new and material, and the claim of service connection for a prostate disorder may (and must) be reopened. 

As the claim is reopened, the analysis proceeds to a de novo review.  The Veteran is not prejudiced by the Board's proceeding with de novo review of the claim without returning it to the RO for initial de novo consideration (upon reopening of the claim) because the RO reopened and denied the claim on the merits (in a March 2010 SOC) (after arranging for the necessary development).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; § C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The evidence shows that the Veteran has BPH.  It also shows that during service the Veteran was treated for prostatitis and epididymitis.  To establish service connection for the BPH, it must further be shown that such disorder is related to the epididymitis and prostatitis in service, or is somehow otherwise related to service.  Significantly, BPH was not diagnosed in service or at any time soon thereafter; on VA examination in March 1987 (approximately 4 months after service) the Veteran's prostate was normal in size, and no prostate disorder was found.  To the extent that the Veteran attempts to establish continuity of symptoms by his more recent accounts (including in sworn hearing testimony) that the prostate problems he had in service were early manifestations of the disability which have persisted since, the Board finds him not credible.  Such accounts are inconsistent with contemporaneous clinical data (including on service separation and on initial .VA examination in March 1987); they are also self-serving.  A diagnosis of BPH is first shown in the record in 1996 (and the Veteran himself has reported that BPH was diagnosed in 2003 (see Travel Board hearing testimony); another current prostate disorder is not diagnosed.  Consequently, service connection for BPH on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether in the absence of continuity of symptomatology the Veteran's BPH may somehow otherwise be related to his service/prostate complaints therein.  That is a medical question, and requires medical expertise to address it.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  BPH is an insidious process (incapable of lay observation) diagnosed based on a clinician's evaluation and/or diagnostic studies.  The Veteran is a layperson, and lacks medical expertise.  He does not cite to any supporting medical treatise, and has not presented any supporting medical opinion.  Consequently, his opinion in this matter has no probative value.  

The competent and probative evidence in this matter (the only medical opinion in the record that directly addresses the matter of a nexus between the Veteran's BPH and his service/genitourinary complaints therein) consists essentially of a March 2010 VA examiner's opinion indicating  that it is unlikely that the Veteran's BPH is related to his hi epididymitis or prostatitis in service.  The opinion reflects a review of all pertinent evidence in the record, and the provider explains the rationale for the conclusions reached.  Therefore, the Board finds it adequate, and probative evidence in this matter.  As there is no competent evidence to the contrary, the Board finds it persuasive.  The Board notes that the passage of many years between discharge from active service and the initial medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Here, the earliest recorded notation of BPH is in 1996.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, service connection for a prostate disorder must be denied on de novo review.   

Compensation for Tendon Disability (claimed as due to March 2007 VA surgery under 38 U.S.C.A. § 1151)

The Veteran alleges that he sustained a ruptured tendon (extensor hallucis longus tendon) of the left foot in the course/as a result of March 2007 VA left foot surgery.  

At the outset, the Board notes that the Veteran presented the instant claim as one seeking benefits under 38 U.S.C.A. § 1151.  It has been developed (including by the undersigned in seeking a VHA opinion in the matter as a claim under § 1151).  However, because the alleged causative factor for the disability for which compensation is sought is surgery for a service connected disability, an alternate avenue available for establishing entitlement to compensation is via secondary service connection.  Because service connection is at least an equal (if not greater benefit) that theory of entitlement is being addressed.  The Board notes that the Veteran is not prejudiced by this process.  

Historically, a June 1987 rating decision granted the Veteran service connection for left hallux valgus (which is currently rated 10 percent).  In March 2007 the Veteran underwent a left foot closing base wedge bunionectomy with "os" staple fixation and left second toe arthrodesis with K-wire fixation, at a VA hospital.  In part, the procedure included the metatarsophalangeal joint where a 5 cm linear incision was made medial and parallel to the extensor hallucis longus tendon; at the second toe, a linear incision was made over the proximal interphalangeal joint, down to the level of metatarsophalangeal joint.  The extensor hallucis longus tendon was resected at the proximal interphalangeal and the metatarsophalangeal joints, and the collaterals were freed at the interphalangeal level to expose the head of the proximal phalanx and the base of the middle phalanx.  

On October 2007 VA podiatry visit for left foot surgery follow-up, the Veteran denied any pain, but admitted continued concern with the inability to extend the left great toe.  The assessments were status post left CBWO [closed base wedge osteotomy], second toe arthrodesis, and weakened extensor hallucis longus.

On April 2008 VA podiatry visit for status post left CBWO and second toe arthrodesis follow-up the Veteran complained of limited motion of the left first metatarsophalangeal joint.  He stated that when he walked he would get an occasional sharp pain at the mid-incision level of the left foot.  The assessment was one year status post left CBWO with staple fixation/arthroplasty second toe post operative hallux limitus.  

On a May 2008 VA podiatry follow-up, the Veteran complained of limited motion of the left first metatarsophalangeal joint and an occasional sharp pain at the mid incision level.  The provider believed the Veteran had a ruptured extensor hallucis longus tendon, but wanted an MRI [magnetic resonance imaging] for confirmation.  The assessments were first year post left CBWO with staple fixation/arthroplasty second toe, and post operative hallux limitus, suspect extensor hallucis longus tendon rupture.  
On May 2008 VA examination of the Veteran's left foot, he complained of moderate intermittent left foot pain, which occurred with standing and walking and was accompanied by weakness and fatigue, which occurred two to three times a week, with a duration of ten minutes.  On examination there was no edema, weakness, or instability of the feet.  There was mild tenderness along the first metatarsal area of the left foot.  A vertical scar was asymptomatic.  

A May 2008 VA operation report shows the Veteran underwent a left foot hardware removal procedure.  On July 2008 review of his MRI, it was noted that there was a loss of continuity of the extensor hallucis longus tendon from the hallux to about the navicular area.  The assessment was status post removal of left foot internal fixation, May 9, 2008, and possible extensor hallucis longus tendon rupture of the first metatarsal elevatus.  It was noted that it was not established whether there was indeed a tendon rupture. 

On January 2009 VA examination the Veteran reported he sustained a cut tendon in his left foot.  He reported inability to dorsiflex the left great toe as a result of a rupture of the extensor hallucis longus tendon, which occurred postoperatively.  He also reported pain at the site of the left hallux valgus surgery.  He had taken analgesic medication with only fair improvement in the pain.  He was fitted with specific corrective shoes (which he wore on examination) because of the inability to extend the left great toe.  He reported that a few days after the surgery, he had weakness in the left great toe, in terms of the inability to dorsiflex the left great toe.  The examiner noted that postoperatively extensor hallucis longus weakness was confirmed, and that the Veteran had retained staples removed to allow for an MRI.  It was noted that although the surgery was in March 2007 the Veteran could only have the MRI after the staples were removed in May 2008.  On examination there was abnormal callus formation on the medial surface of the left great toe secondary to abnormal weight bearing  (because the Veteran was unable to dorsiflex his left great toe secondary to an extensor hallucis longus tendon rupture).  The diagnoses were status post surgery for hallux valgus correction; status post surgical correction of left second toe hammertoe deformity; and extensor hallucis longus tendon rupture sometime after the surgery.  The examiner noted that the Veteran has diabetes and reported that he has had three or four treatments with Cipro years prior to the surgery.  "Cipro is an antibiotic that is known to increase the risk of tendon rupture...[.]"  

The examiner opined there were multiple [risk] factors for the postoperative extensor hallucis longus tendon rupture, and that there was no documentation that the tendon was actually cut during surgery.  Although there was tenderness to palpation, there was no edema, weakness or instability except as was noted for the extensor hallucis longus tendon which had zero strength.

A January 2010 private treatment report notes the Veteran had an elevated first ray [sic] and a plantar flexed hallux.  There was no appreciable extensor hallucis longus function.  It was reducible, but painful to the Veteran to have it reduced.  The impression was extensor hallucis longus insufficiency with a plantar flexed hallux, medial column elevation secondary to metatarsal osteotomy, and first metatarsophalangeal joint arthritis.

Lay statements submitted in support of the Veteran's claim include an August 2009 statement by the Veteran's brother who notes that he accompanied the Veteran to his bunion surgery and follow-up appointments, and became aware that an MRI confirmed that the tendon on the Veteran's toe was no longer intact.  

At the February 2011 Travel Board hearing, the Veteran's representative noted that shortly after the Veteran's left foot surgery, it was determined that he had a ruptured tendon.  He alleged that the tendon rupture is related to the surgery.  

In August 2011, the Board sought a medical advisory opinion from an orthopedic surgeon regarding whether the Veteran has additional disability (a ruptured tendon/or residuals) from VA left foot surgery in March 2007.  In a September 2011 response to the opinion request the consulting medical expert opined that there was no additional [tendon rupture] disability from the March 2007 procedure.  He noted that the surgery was an etiological factor in the tendon rupture inasmuch as the tendon was resected and repaired as part of the operation.  He explained that subsequent postoperative tendon rupture is a known and understood possible consequence of the procedure the Veteran underwent.  It was not due to negligence on the part of VA.  He stated :

"Assuming the worst case scenario that the extensor hallucis tendon ruptured postoperatively after repair as part of a normal surgical intervention, there would be no disability associated with that event.  The Veteran is a candidate for poor surgical healing due to his own pathophysiology and associated conditions.  Reoperation for repair of this tendon rupture, if necessary, is a simple and common procedure.  There is no negligence on the part of the VA for this issue.  This is a complication of surgery, but it is well known and well understood."

Disability that is proximately due to or the result of a service-connected disability shall be service-connected.  38 C.F.R. § 3.310.   

While (because it was developed under 38 U.S.C.A. § 1151) the development in this matter has been extensive and addressed various complex medical questions, the analysis under a secondary service connection theory of entitlement is fairly straight-forward.  It is not in dispute that in March 2007 VA afforded the Veteran surgical treatment to address problems related to his service-connected left hallux valgus.  It is also clearly shown in the record that following the surgery (during the pendency of this claim) the Veteran had a left extensor hallucis longus tendon disability.  Significantly the surgical procedure involved resection of the tendon; follow-up examinations reported tendon weakness; and an MRI confirmed lack of tendon continuity.  It is also not in dispute that the surgery was a causative factor.  It was not shown prior to the surgery, but was noted soon thereafter; the surgery involved resection (and subsequent repair) of the tendon, and the VHA expert (while noting that the problem may be easily fixed surgically)  observed that tendon rupture is a known complication.  Accordingly, all of the legal requirements for establishing entitlement to secondary service connection are met, and secondary service connection for left extensor hallucis longus tendon disability is warranted. 

Inasmuch as compensation for the tendon disability under a secondary service connection theory of entitlement is established; because service connection is at least an equal benefit to (if not greater than) benefits under § 1151; and because compensation may not be paid for the same disability simultaneously under alternate theories of entitlement (see 38 C.F.R. § 4.14), the matter of entitlement to benefits for a tendon disability under 38 U.S.C.A. § 1151 is moot, and requires no further discussion.   


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.

The appeal to reopen a claim of service connection for a prostate disorder is granted; service connection for a prostate disorder on de novo review is denied.

Secondary service connection for a left extensor hallucis  tendon disability is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Regarding the reopened claim of service connection for a psychiatric disability, the Board finds that further development of evidence in the form of a nexus opinion is necessary.  Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has diagnoses of a psychiatric disability.  His STRs show he was seen several times in service for situational stress reaction.  In his August 1986 (retirement) Report of Medical History he endorsed frequent trouble sleeping, depression or excessive worry, and nervous trouble.  A VA physician, Dr. RWH, has opined that the Veteran's situational stress reaction diagnosed in 1980 was in fact the beginning of the recurrent major depression he has been "struggling with for the last thirty years."  

Hence, the evidence of record suggests that the Veteran may have a psychiatric disability that is related to service.  The low threshold standard of McLendon is met.

Regarding right knee disability, on the April 2010 VA Form 9 (Substantive Appeal) and at the Travel Board hearing, the Veteran indicated that he was experiencing pain, weakness, fatigability, stiffness, and instability of the knee.  Regarding the right ankle disability, he indicated that he was receiving treatment at a VA Medical Center (VAMC).  As he has indicated that these disabilities have increased in severity since his last VA examination in May 2008, and that VA treatment records (which are constructively of record) are outstanding, development to secure the updated records and for a contemporaneous examination to assesss the disabilities is necessary.

Finally, regarding the rating of the Veteran's hallux valgus disability, a review of the record found that records pertaining to the 1st (0 percent) stage of the rating appear to be outstanding.  Significantly, while the record includes a report of the surgery performed in March 2007, records of the treatment leading up to the surgery appear to be incomplete.  The need for surgery for a symptomatic disability (of itself raises questions of whether a compensable rating was warranted prior to the surgery).  In addition, and 38 C.F.R. § 4.30 issues raised by the record (since the Veteran at least had two surgical procedures during the evaluation period) are inextricably intertwined, and must be addressed.  [The Board notes that a surgical scar has been separately rated 10 percent.  That rating has not been appealed, and is not at issue herein.]  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete updated clinical records of any VA treatment the Veteran has received for his psychiatric, right knee and right ankle disabilities; the RO should also secure the complete copies of all VA treatment the Veteran has received for his left hallux valgus from April 2005 (1 year prior to date of claim) to the present, to specifically include complete copies of his the records leading up to the scheduling of the March 2007 surgery (and its follow-up) and all records pertaining to the May 2008 hardware removal procedure and follow-up.

2. The RO should then arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

a)  Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities (specifically including the noted depression) .

b)  As to each diagnosed psychiatric disability entity, please indicate (i) whether it is considered an acquired (and therefore compensable) chronic psychiatric disability (vs. e.g., a personality disorder); (ii) when such disability was first manifested, based on the factual evidence of record, and (iii) whether it is at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service/complaints and findings noted therein.  

The examiner must explain the rationale for all opinions.  

3. The RO should also arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected right knee and right ankle disabilities, and provide medical opinion regarding the Veteran's left hallux valgus.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be completed, and clinical findings should be described in detail.  Diagnostic studies conducted should include X-rays to ascertain whether there is associated arthritis of the right knee.  

The studies should also specifically include ranges of motion of the right knee and note any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and, to the extent possible, assess the limitations due to pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  

The examiner should specifically note whether there is instability or subluxation, and the degree of any instability/subluxation found (i.e., slight, moderate, severe).  

Regarding the right ankle, the diagnostic studies should include X-rays to ascertain whether there is associated arthritis of the right ankle.  

The studies should also specifically include ranges of motion of the right ankle (that note any excursion of motion accompanied by pain).  The examiner should identify any objective evidence of pain and, to the extent possible, assess the limitations due to pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  

The examiner note any instability or weakness.

Regarding left hallux valgus disability, the examiner should review the records pertaining to the surgical procedures in March 2007 and in May 2008 and offer an opinion as to whether based on the either required a subsequent period of convalescence, and if so opine the regarding the length of the convalescent period required.

The examiner must explain the rationale for all opinions.

4. The RO should then re-adjudicate the matters remaining on appeal (to include addressing any Paragraph 30 issues raised in the matter of the rating for left hallux valgus).  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


